UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Consolidated Multidistrict Action
In Re : Tribune Company Fraudulent
Conveyance Litigation. 1:11-MD-2296(RJS)
1:12-MD-2296(RJS)
1:12-cv-2652(RJS)

 

X
X

 

MARC S. KIRSCHNER, as Litigation Trustee
for the TRIBUNE LITIGATION TRUST,

Plaintiff, Answer to the Fifth Amended
Complaint by
-against- Ogden CAP Associates, LLC.
DENNIS J. FITZSIMMONS, et al.,
Defendants.
---X

 

OGDEN CAP ASSOCIATES, LLC (“Ogden CAP”) answers the FIFTH
AMENDED COMPLAINT as follows:

FIRST DEFENSE.
th. Ogden CAP is without information sufficient to form a belief as to the truth
of the averments contained in Paragraphs “1” through “654” inclusive of the Fifth
Amended Complaint for the reasons, among others, that discovery has not taken place
and therefore, the answering defendant denies the same.

SECOND DEFENSE.

2. The Fifth Amended Complaint fails to state a claim upon which relief may
be granted against Ogden CAP.
THIRD DEFENSE.

3. Plaintiff's claims against Ogden CAP, if any, may be barred by the
doctrines of laches, waiver and/or estoppel.

FOURTH DEFENSE.

4. Debtors received reasonably equivalent value and adequate and
reasonable consideration for any alleged transfer to Ogden CAP.

FIFTH DEFENSE.

5, Plaintiff has not alleged any fraud by Ogden CAP or pled any fraud by
Ogden CAP with particularity as required by Federal Rule of Civil Procedure 9(b).

SIXTH DEFENSE.

 

6. Debtor(s) were not insolvent at the time of the allege transfer to Ogden
CAP.
SEVENTH DEFENSE.
Ei Debtor(s) were not rendered insolvent by any alleged transfer to Ogden
CAP.

WHEREFORE, Ogden CAP Associates, LLC demands that the Fifth Amended
Complaint be dismissed at Plaintiff's costs and for such other and further relief as to
which it may be entitled.
Dated: June 5, 2019
New York, NY

Respectfully submitted,

Awe

awrence B. Goldberg, Esq.
LAWRENCE B. GOLDBERG, P.C.
215 Thompson Street, Unit 333
New York, New York 10012
Tel — 212-252-8300
lbg@|bgesg.com
Attorney for OGDEN CAP ASSOCIATES, LLC.

Certificate of Service.
| hereby certify that on June 6, 2019, | electronically filed the foregoing Answer to

the Fifth Amended Complaint with the Clerk of the Court using the CM/ECF system
(electronic filing) which will send mi of fee to all counsel of record.

— B. eee a

 
